Exhibit 10.2

NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”)
AND APPLICABLE STATE SECURITIES LAWS AND, ACCORDINGLY, MAY NOT BE OFFERED OR
SOLD EXCEPT PURSUANT TO (I) AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR (II) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS. THESE
SECURITIES AND THE SECURITIES ISSUABLE UPON EXERCISE OF THESE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY
SUCH SECURITIES.

MATHSTAR, INC.

WARRANT TO PURCHASE COMMON STOCK

 

Warrant No. P6-            

Original Issue Date:  October 3, 2006

 

MATHSTAR, INC., a Delaware corporation (the “Company”), hereby certifies that,
for value received,                                            or its permitted
registered assigns (the “Holder”), is entitled to purchase from the Company up
to a total of                                            (                  )
shares of common stock, $0.01 par value per share (the “Common Stock”), of the
Company (each such share, a “Warrant Share” and all such shares, the “Warrant
Shares”) at an exercise price per share equal to $6.00 (as adjusted from time to
time as provided in Section 9 herein, the “Exercise Price”), at any time and
from time to time from and after six months after the Closing Date (the “Trigger
Date”) and through and including 5:00 P.M., New York City time, on October 3,
2011 (the “Expiration Date”), and subject to the following terms and conditions:

This Warrant (this “Warrant”) is one of a series of similar warrants issued
pursuant to that certain Securities Purchase Agreement, dated as of September
26, 2006, by and among the Company and the Purchasers identified therein (the
“Purchase Agreement”). All such warrants are referred to herein, collectively,
as the “Warrants.”

1.             Definitions. In addition to the terms defined elsewhere in this
Warrant, capitalized terms that are not otherwise defined herein have the
meanings given to such terms in the Purchase Agreement.

2.             Registration of Warrants. The Company shall register this
Warrant, upon records to be maintained by the Company for that purpose (the
“Warrant Register”), in the name of the record Holder (which shall include the
initial Holder or, as the case may be, any registered assignee to which this
Warrant is permissibly assigned hereunder) from time to time. The Company may
deem and treat the registered Holder of this Warrant as the absolute owner
hereof for the purpose


--------------------------------------------------------------------------------




of any exercise hereof or any distribution to the Holder, and for all other
purposes, absent actual notice to the contrary.

3.             Registration of Transfers. Subject to the restrictions on
transfer set forth in Section 4.1 of the Purchase Agreement and compliance  with
all applicable securities laws, the Company shall register the transfer of all
or any portion of this Warrant in the Warrant Register, upon (i) surrender of
this Warrant, with the Form of Assignment attached as Schedule 2 hereto duly
completed and signed, to the Company’s transfer agent or to the Company at its
address specified herein and (ii) if the Registration Statement is not
effective, (x) delivery, at the request of the Company, of an opinion of counsel
reasonably satisfactory to the Company to the effect that the transfer of such
portion of this Warrant may be made pursuant to an available exemption from the
registration requirements of the Securities Act and all applicable state
securities or blue sky laws and (y) delivery by the transferee of a written
statement to the Company certifying that the transferee is an “accredited
investor” as defined in Rule 501(a) under the Securities Act and making the
representations and certifications set forth in Section 3.2(b), (c) and (d) of
the Purchase Agreement, to the Company at its address specified in the Purchase
Agreement. Upon any such registration or transfer, a new warrant to purchase
Common Stock in substantially the form of this Warrant (any such new warrant, a
“New Warrant”) evidencing the portion of this Warrant so transferred shall be
issued to the transferee, and a New Warrant evidencing the remaining portion of
this Warrant not so transferred, if any, shall be issued to the transferring
Holder. The acceptance of the New Warrant by the transferee thereof shall be
deemed the acceptance by such transferee of all of the rights and obligations of
a Holder of a Warrant.

4.             Exercise and Duration of Warrants.

(a)           All or any part of this Warrant shall be exercisable by the
registered Holder at any time and from time to time on or after the Trigger Date
and through and including 5:00 P.M. New York City time on the Expiration Date.
Subject to Section 11 hereof, at 5:00 P.M., New York City time, on the
Expiration Date, the portion of this Warrant not exercised prior thereto shall
be and become void and of no value and this Warrant shall be terminated and no
longer outstanding;

(b)           The Holder may exercise this Warrant by delivering to the Company
(i) an exercise notice, in the form attached as Schedule 1 hereto (the “Exercise
Notice”), appropriately completed and duly signed, and (ii) payment of the
Exercise Price for the number of Warrant Shares as to which this Warrant is
being exercised (which may take the form of a “cashless exercise” if so
indicated in the Exercise Notice and if a “cashless exercise” may occur at such
time pursuant to Section 10 below), and the date such items are delivered to the
Company (as determined in accordance with the notice provisions hereof) is an
“Exercise Date.” The delivery by (or on behalf of) the Holder of the Exercise
Notice and the applicable Exercise Price as provided above shall constitute the
Holder’s certification to the Company that its representations contained in
Section 3.2(b), (c) and (d) of the Purchase Agreement are true and correct as of
the Exercise Date as if remade in their entirety (or, in the case of any
transferee Holder that is not a party to the Purchase Agreement, such transferee
Holder’s certification to the Company that such representations are true and
correct as to such assignee Holder as of the Exercise Date). The Holder shall
not be required to deliver the original Warrant in order to effect an exercise
hereunder. Execution and delivery of the Exercise Notice shall have the same
effect as cancellation of the original Warrant and issuance of a New Warrant
evidencing the right to purchase the remaining number of Warrant Shares.

2


--------------------------------------------------------------------------------




5.             Delivery of Warrant Shares.

(a)           Upon exercise of this Warrant, the Company shall promptly (but in
no event later than three Trading Days after the Exercise Date) issue or cause
to be issued and cause to be delivered to or upon the written order of the
Holder and in such name or names as the Holder may designate (provided that, if
the Registration Statement is not effective and the Holder directs the Company
to deliver a certificate for the Warrant Shares in a name other than that of the
Holder or an Affiliate of the Holder, it shall deliver to the Company on the
Exercise Date an opinion of counsel reasonably satisfactory to the Company to
the effect that the issuance of such Warrant Shares in such other name may be
made pursuant to an available exemption from the registration requirements of
the Securities Act and all applicable state securities or blue sky laws), a
certificate for the Warrant Shares issuable upon such exercise, free of
restrictive legends, unless a registration statement covering the resale of the
Warrant Shares and naming the Holder as a selling stockholder thereunder is not
then effective or the Warrant Shares are not freely transferable without volume
restrictions pursuant to Rule 144(k) under the Securities Act. The Holder, or
any Person permissibly so designated by the Holder to receive Warrant Shares,
shall be deemed to have become the holder of record of such Warrant Shares as of
the Exercise Date. If the Warrant Shares are to be issued free of all
restrictive legends, the Company shall, upon the written request of the Holder,
use its best efforts to deliver, or cause to be delivered, Warrant Shares
hereunder electronically through The Depository Trust Company or another
established clearing corporation performing similar functions, if available;
provided, that, the Company may, but will not be required to, change its
transfer agent if its current transfer agent cannot deliver Warrant Shares
electronically through such a clearing corporation.

(b)           If by the close of the third Trading Day after delivery of an
Exercise Notice, the Company fails to deliver to the Holder a certificate
representing the required number of Warrant Shares in the manner required
pursuant to Section 5(a), and if after such third Trading Day and prior to the
receipt of such Warrant Shares, the Holder purchases (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by the Holder of the Warrant Shares which the Holder anticipated receiving
upon such exercise (a “Buy-In”), then the Company shall, within three Trading
Days after the Holder’s request and in the Holder’s sole discretion, either (1)
pay in cash to the Holder an amount equal to the Holder’s total purchase price
(including brokerage commissions, if any) for the shares of Common Stock so
purchased (the “Buy-In Price”), at which point the Company’s obligation to
deliver such certificate (and to issue such Warrant Shares) shall terminate or
(2) promptly honor its obligation to deliver to the Holder a certificate or
certificates representing  such Warrant Shares and pay cash to the Holder in an
amount equal to the excess (if any) of the Buy-In Price over the product of (A)
such number of Warrant Shares, times (B) the closing bid price of a share of
Common Stock on the date of exercise.

(c)           To the extent permitted by law, the Company’s obligations to issue
and deliver Warrant Shares in accordance with the terms hereof are absolute and
unconditional, irrespective of any action or inaction by the Holder to enforce
the same, any waiver or consent with respect to any provision hereof, the
recovery of any judgment against any Person or any action to enforce the same,
or any setoff, counterclaim, recoupment, limitation or termination, or any
breach or alleged breach by the Holder or any other Person of any obligation to
the Company or any violation or alleged violation of law by the Holder or any
other Person, and irrespective of any other circumstance which might otherwise
limit such obligation of the Company to the Holder in connection with the
issuance of Warrant Shares. Nothing herein shall limit the Holder’s right to
pursue any other remedies available to it hereunder, at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the

3


--------------------------------------------------------------------------------




Company’s failure to timely deliver certificates representing shares of Common
Stock upon exercise of this Warrant as required pursuant to the terms hereof.

6.             Charges, Taxes and Expenses. Issuance and delivery of
certificates for shares of Common Stock upon exercise of this Warrant shall be
made without charge to the Holder for any issue or transfer tax, withholding
tax, transfer agent fee or other incidental tax or expense in respect of the
issuance of such certificates, all of which taxes and expenses shall be paid by
the Company; provided, however, that the Company shall not be required to pay
any tax which may be payable in respect of any transfer involved in the
registration of any certificates for Warrant Shares or Warrants in a name other
than that of the Holder or an Affiliate thereof. The Holder shall be responsible
for all other tax liability that may arise as a result of holding or
transferring this Warrant or receiving Warrant Shares upon exercise hereof.

7.             Replacement of Warrant. If this Warrant is mutilated, lost,
stolen or destroyed, the Company shall issue or cause to be issued in exchange
and substitution for and upon cancellation hereof, or in lieu of and
substitution for this Warrant, a New Warrant, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction (in
such case) and, in each case, a customary and reasonable indemnity (which may
include a surety bond), if requested. Applicants for a New Warrant under such
circumstances shall also comply with such other reasonable regulations and
procedures and pay such other reasonable third-party costs as the Company may
prescribe. If a New Warrant is requested as a result of a mutilation of this
Warrant, then the Holder shall deliver such mutilated Warrant to the Company as
a condition precedent to the Company’s obligation to issue the New Warrant.

8.             Reservation of Warrant Shares. The Company covenants that it will
initially reserve and keep available out of the aggregate of its authorized but
unissued and otherwise unreserved Common Stock, solely for the purpose of
enabling it to issue Warrant Shares upon exercise of this Warrant as herein
provided, one hundred twenty percent (120%) of the number of Warrant Shares
which are initially issuable and deliverable upon the exercise of this entire
Warrant, free from preemptive rights or any other contingent purchase rights of
persons other than the Holder. The Company further covenants that it will at all
times reserve and keep available out of the aggregate of its authorized but
unissued and otherwise unreserved Common Stock, solely for the purpose of
enabling it to issue Warrant Shares upon exercise of this Warrant as herein
provided, the number of Warrant Shares which are then issuable and deliverable
upon the exercise of this entire Warrant, free from preemptive rights or any
other contingent purchase rights of persons other than the Holder (taking into
account the adjustments and restrictions of Section 9). The Company covenants
that all Warrant Shares so issuable and deliverable shall, upon issuance and the
payment of the applicable Exercise Price in accordance with the terms hereof, be
duly and validly authorized, issued and fully paid and nonassessable. The
Company will take all such action as may be necessary to assure that such shares
of Common Stock may be issued as provided herein without violation of any
applicable law or regulation, or of any requirements of any securities exchange
or automated quotation system upon which the Common Shares may be listed.

9.             Certain Adjustments. The Exercise Price and number of Warrant
Shares issuable upon exercise of this Warrant are subject to adjustment from
time to time as set forth in this Section 9.

(a)           Stock Dividends and Splits. If the Company, at any time while this
Warrant is outstanding, (i) pays a stock dividend on its Common Stock or
otherwise makes a distribution on any class of capital stock that is payable in
shares of Common Stock, (ii) subdivides its outstanding shares of Common Stock
into a larger number of shares, or (iii) combines its

4


--------------------------------------------------------------------------------




outstanding shares of Common Stock into a smaller number of shares, then in each
such case the Exercise Price shall be multiplied by a fraction, the numerator of
which shall be the number of shares of Common Stock outstanding immediately
before such event and the denominator of which shall be the number of shares of
Common Stock outstanding immediately after such event. Any adjustment made
pursuant to clause (i) of this paragraph shall become effective immediately
after the record date for the determination of stockholders entitled to receive
such dividend or distribution, and any adjustment pursuant to clause (ii) or
(iii) of this paragraph shall become effective immediately after the effective
date of such subdivision or combination.

(b)           Pro Rata Distributions. If the Company, at any time while this
Warrant is outstanding, distributes to all holders of Common Stock (i) evidences
of its indebtedness, (ii) any security (other than a distribution of Common
Stock covered by the preceding paragraph), (iii) rights or warrants to subscribe
for or purchase any security, or (iv) any other asset (in each case,
“Distributed Property”), then, upon any exercise of this Warrant that occurs
after the record date fixed for determination of stockholders entitled to
receive such distribution, the Holder shall be entitled to receive, in addition
to the Warrant Shares otherwise issuable upon such exercise (if applicable), the
Distributed Property that such Holder would have been entitled to receive in
respect of such number of Warrant Shares had the Holder been the record holder
of such Warrant Shares immediately prior to such record date.


(C)           FUNDAMENTAL TRANSACTIONS. IF, AT ANY TIME WHILE THIS WARRANT IS
OUTSTANDING  (I) THE COMPANY EFFECTS ANY MERGER OR CONSOLIDATION OF THE COMPANY
WITH OR INTO ANOTHER PERSON, IN WHICH THE COMPANY IS NOT THE SURVIVOR, (II) THE
COMPANY EFFECTS ANY SALE OF ALL OR SUBSTANTIALLY ALL OF ITS ASSETS OR A MAJORITY
OF ITS COMMON STOCK IS ACQUIRED BY A THIRD PARTY, IN EACH CASE,  IN ONE OR A
SERIES OF RELATED TRANSACTIONS, (III) ANY TENDER OFFER OR EXCHANGE OFFER
(WHETHER BY THE COMPANY OR ANOTHER PERSON) IS COMPLETED PURSUANT TO WHICH ALL OR
SUBSTANTIALLY ALL OF THE HOLDERS OF COMMON STOCK ARE PERMITTED TO TENDER OR
EXCHANGE THEIR SHARES FOR OTHER SECURITIES, CASH OR PROPERTY, OR (IV) THE
COMPANY EFFECTS ANY RECLASSIFICATION OF THE COMMON STOCK OR ANY COMPULSORY SHARE
EXCHANGE PURSUANT TO WHICH THE COMMON STOCK IS EFFECTIVELY CONVERTED INTO OR
EXCHANGED FOR OTHER SECURITIES, CASH OR PROPERTY (OTHER THAN AS A RESULT OF A
SUBDIVISION OR COMBINATION OF SHARES OF COMMON STOCK COVERED BY SECTION 9(A)
ABOVE) (IN ANY SUCH CASE, A “FUNDAMENTAL TRANSACTION”), THEN THE HOLDER SHALL
HAVE THE RIGHT THEREAFTER TO RECEIVE, UPON EXERCISE OF THIS WARRANT, THE SAME
AMOUNT AND KIND OF SECURITIES, CASH OR PROPERTY AS IT WOULD HAVE BEEN ENTITLED
TO RECEIVE UPON THE OCCURRENCE OF SUCH FUNDAMENTAL TRANSACTION IF IT HAD BEEN,
IMMEDIATELY PRIOR TO SUCH FUNDAMENTAL TRANSACTION, THE HOLDER OF THE NUMBER OF
WARRANT SHARES THEN ISSUABLE UPON EXERCISE IN FULL OF THIS WARRANT WITHOUT
REGARD TO ANY LIMITATIONS ON EXERCISE CONTAINED HEREIN (THE “ALTERNATE
CONSIDERATION”). THE COMPANY SHALL NOT EFFECT ANY SUCH FUNDAMENTAL TRANSACTION
UNLESS PRIOR TO OR SIMULTANEOUSLY WITH THE CONSUMMATION THEREOF, ANY SUCCESSOR
TO THE COMPANY, SURVIVING ENTITY OR THE CORPORATION PURCHASING OR OTHERWISE
ACQUIRING SUCH ASSETS OR OTHER APPROPRIATE CORPORATION OR ENTITY SHALL ASSUME
THE OBLIGATION TO DELIVER TO THE HOLDER, SUCH ALTERNATE CONSIDERATION AS, IN
ACCORDANCE WITH THE FOREGOING PROVISIONS, THE HOLDER MAY BE ENTITLED TO PURCHASE
AND/OR RECEIVE (AS THE CASE MAY BE), AND THE OTHER OBLIGATIONS UNDER THIS
WARRANT. THE PROVISIONS OF THIS PARAGRAPH (C) SHALL SIMILARLY APPLY TO
SUBSEQUENT TRANSACTIONS ANALOGOUS TO A FUNDAMENTAL TRANSACTION. NOTWITHSTANDING
THE FOREGOING, IN THE EVENT OF A FUNDAMENTAL TRANSACTION, AT THE REQUEST OF THE
HOLDER DELIVERED BEFORE THE 90TH DAY AFTER SUCH FUNDAMENTAL TRANSACTION, THE
COMPANY (OR THE SUCCESSOR ENTITY TO THE COMPANY) SHALL PURCHASE THIS WARRANT
FROM THE HOLDER BY PAYING TO THE HOLDER, WITHIN FIVE TRADING DAYS AFTER SUCH
REQUEST (OR, IF LATER, ON THE EFFECTIVE DATE OF THE FUNDAMENTAL TRANSACTION),
CASH IN AN AMOUNT EQUAL TO THE VALUE OF THE REMAINING UNEXERCISED PORTION OF
THIS WARRANT ON THE DATE OF SUCH FUNDAMENTAL TRANSACTION, WHICH VALUE SHALL BE
DETERMINED BY USE OF THE BLACK SCHOLES OPTION

5


--------------------------------------------------------------------------------





PRICING MODEL OBTAINED FROM THE “OV” FUNCTION ON BLOOMBERG DETERMINED AS OF THE
DAY IMMEDIATELY FOLLOWING THE PUBLIC ANNOUNCEMENT OF THE APPLICABLE FUNDAMENTAL
TRANSACTION AND REFLECTING (I) A RISK-FREE INTEREST RATE CORRESPONDING TO THE
U.S. TREASURY RATE FOR A PERIOD EQUAL TO THE REMAINING TERM OF THIS WARRANT AS
OF SUCH DATE OF REQUEST AND (II) AN EXPECTED VOLATILITY EQUAL TO THE GREATER OF
40% AND THE 100 DAY VOLATILITY OBTAINED FROM THE HVT FUNCTION ON BLOOMBERG.

(d)           Number of Warrant Shares. Simultaneously with any adjustment to
the Exercise Price pursuant to paragraphs (a) and (e) of this Section, the
number of Warrant Shares that may be purchased upon exercise of this Warrant
shall be increased or decreased proportionately, so that after such adjustment
the aggregate Exercise Price payable hereunder for the increased or decreased
number of Warrant Shares shall be the same as the aggregate Exercise Price in
effect immediately prior to such adjustment.

(e)           Subsequent Equity Sales.

(i)            Except as provided in subsection (e)(iii) hereof, if and whenever
the Company shall issue or sell, or is, in accordance with any of subsections
(e)(ii)(l) through (e)(ii)(4) hereof, deemed to have issued or sold, any shares
of Common Stock for no consideration or for a consideration per share less than
the Exercise Price in effect immediately prior to the time of such issue or
sale, then and in each such case (a “Trigger Issuance”) the then-existing
Exercise Price shall be reduced as of the close of business on the effective
date of the Trigger Issuance, to a price determined as follows:

Adjusted Exercise Price = (A x B) + D

A+C

where

“A” equals the number of shares of Common Stock outstanding, including
Additional Shares of Common Stock (as defined below) deemed to be issued
hereunder, immediately preceding such Trigger Issuance;

“B” equals the Exercise Price in effect immediately preceding such Trigger
Issuance;

“C” equals the number of Additional Shares of Common Stock issued or deemed
issued hereunder as a result of the Trigger Issuance; and

“D” equals the aggregate consideration, if any, received or deemed to be
received by the Company upon such Trigger Issuance;

provided, however, that in no event shall the Exercise Price after giving effect
to such Trigger Issuance be greater than the original Exercise Price.

For purposes of this subsection (e), “Additional Shares of Common Stock” shall
mean all shares of Common Stock issued by the Company or deemed to be issued
pursuant to this subsection (e), other than Excluded Issuances (as defined in
subsection (e)(iii) hereof).

(ii)           For purposes of this subsection 9(e), the following subsections
(e)(ii)(l) to (e)(ii)(4) shall also be applicable:

6


--------------------------------------------------------------------------------




(1)           Issuance of Rights or Options. In case at any time the Company
shall in any manner grant (directly and not by assumption in a merger or
otherwise) any warrants or other rights to subscribe for or to purchase, or any
options for the purchase of, Common Stock or any stock or security convertible
into or exchangeable for Common Stock (such warrants, rights or options being
called “Options” and such convertible or exchangeable stock or securities being
called “Convertible Securities”), whether or not such Options or the right to
convert or exchange any such Convertible Securities are immediately exercisable,
and the price per share for which Common Stock is issuable upon the exercise of
such Options or upon the conversion or exchange of such Convertible Securities
(determined by dividing (i) the sum (which sum shall constitute the applicable
consideration) of (x) the total amount, if any, received or receivable by the
Company as consideration for the granting of such Options, plus (y) the
aggregate amount of additional consideration payable to the Company upon the
exercise of all such Options, plus (z), in the case of such Options which relate
to Convertible Securities, the aggregate amount of additional consideration, if
any, payable upon the issue or sale of such Convertible Securities and upon the
conversion or exchange thereof, by (ii) the total maximum number of shares of
Common Stock issuable upon the exercise of such Options or upon the conversion
or exchange of all such Convertible Securities issuable upon the exercise of
such Options) shall be less than the Exercise Price in effect immediately prior
to the time of the granting of such Options, then the total number of shares of
Common Stock issuable upon the exercise of such Options or upon conversion or
exchange of the total amount of such Convertible Securities issuable upon the
exercise of such Options shall be deemed to have been issued for such price per
share as of the date of granting of such Options or the issuance of such
Convertible Securities and thereafter shall be deemed to be outstanding for
purposes of adjusting the Exercise Price. Except as otherwise provided in
subsection 9(e)(ii)(3), no adjustment of the Exercise Price shall be made upon
the actual issue of such Common Stock or of such Convertible Securities upon
exercise of such Options or upon the actual issue of such Common Stock upon
conversion or exchange of such Convertible Securities.

(2)           Issuance of Convertible Securities. In case the Company shall in
any manner issue (directly and not by assumption in a merger or otherwise) or
sell any Convertible Securities, whether or not the rights to exchange or
convert any such Convertible Securities are immediately exercisable, and the
price per share for which Common Stock is issuable upon such conversion or
exchange (determined by dividing (i) the sum (which sum shall constitute the
applicable consideration) of (x) the total amount received or receivable by the
Company as consideration for the issue or sale of such Convertible Securities,
plus (y) the aggregate amount of additional consideration, if any, payable to
the Company upon the conversion or exchange thereof, by (ii) the total number of
shares of Common Stock issuable upon the conversion or exchange of all such
Convertible Securities) shall be less than the Exercise Price in effect
immediately prior to the time of such issue or sale, then the total maximum
number of shares of Common Stock issuable upon conversion or exchange of all
such Convertible Securities shall be deemed to have been issued for such price
per share as of the date of the issue or sale of such Convertible Securities and
thereafter shall be deemed to be outstanding for purposes of adjusting the
Exercise Price, provided that (a) except as otherwise provided in
subsection 9(e)(ii)(3), no adjustment of the Exercise Price shall be made upon
the actual issuance of such Common Stock upon conversion or exchange of such
Convertible Securities and (b) no further adjustment of the Exercise Price shall
be made by reason of the issue or sale of Convertible Securities upon exercise
of any Options to purchase any such Convertible Securities for which adjustments
of the Exercise Price have been made pursuant to the other provisions of
subsection 9(e).

7


--------------------------------------------------------------------------------




(3)           Change in Option Price or Conversion Rate. Upon the happening of
any of the following events, namely, if the purchase price provided for in any
Option referred to in subsection 9(e)(ii)(l) hereof, the additional
consideration, if any, payable upon the conversion or exchange of any
Convertible Securities referred to in subsections 9(e)(ii)(l) or 9(e)(ii)(2), or
the rate at which Convertible Securities referred to in subsections 9(e)(ii)(l)
or 9(e)(ii)(2) are convertible into or exchangeable for Common Stock shall
change at any time (including, but not limited to, changes under or by reason of
provisions designed to protect against dilution), the Exercise Price in effect
at the time of such event shall forthwith be readjusted to the Exercise Price
which would have been in effect at such time had such Options or Convertible
Securities still outstanding provided for such changed purchase price,
additional consideration or conversion rate, as the case may be, at the time
initially granted, issued or sold. On the termination of any Option for which
any adjustment was made pursuant to this subsection 9(e) or any right to convert
or exchange Convertible Securities for which any adjustment was made pursuant to
this subsection 9(e) (including, without limitation, upon the redemption or
purchase for consideration of such Convertible Securities by the Company), the
Exercise Price then in effect hereunder shall forthwith be changed to the
Exercise Price which would have been in effect at the time of such termination
had such Option or Convertible Securities, to the extent outstanding immediately
prior to such termination, never been issued.

(4)           Stock Dividends. Subject to the provisions of this Section 9(e),
in case the Company shall declare a dividend or make any other distribution upon
any stock of the Company (other than the Common Stock) payable in Common Stock,
Options or Convertible Securities, then any Common Stock, Options or Convertible
Securities, as the case may be, issuable in payment of such dividend or
distribution shall be deemed to have been issued or sold without consideration.

(5)           Consideration for Stock. In case any shares of Common Stock,
Options or Convertible Securities shall be issued or sold for cash, the
consideration received therefor shall be deemed to be the gross amount received
by the Company therefor. In case any shares of Common Stock, Options or
Convertible Securities shall be issued or sold for a consideration other than
cash, the amount of the consideration other than cash received by the Company
shall be deemed to be the fair value of such consideration as determined in good
faith by the Board of Directors of the Company. In case any Options shall be
issued in connection with the issue and sale of other securities of the Company,
together comprising one integral transaction in which no specific consideration
is allocated to such Options by the parties thereto, such Options shall be
deemed to have been issued for such consideration as determined in good faith by
the Board of Directors of the Company. If Common Stock, Options or Convertible
Securities shall be issued or sold by the Company and, in connection therewith,
other Options or Convertible Securities (the “Additional Rights”) are issued,
then the consideration received or deemed to be received by the Company shall be
reduced by the fair market value of the Additional Rights (as determined using
the Black-Scholes option pricing model or another method mutually agreed to by
the Company and the Holder). The Board of Directors of the Company shall respond
promptly, in writing, to an inquiry by the Holder as to the fair market value of
the Additional Rights. In the event that the Board of Directors of the Company
and the Holder are unable to agree upon the fair market value of the Additional
Rights, the Company and the Holder shall jointly select an appraiser who is
experienced in such matters. The decision of such appraiser shall be final and
conclusive, and the cost of such appraiser shall be borne evenly by the Company
and the Holder.

8


--------------------------------------------------------------------------------




(6)           Record Date. In case the Company shall take a record of the
holders of its Common Stock for the purpose of entitling them (i) to receive a
dividend or other distribution payable in Common Stock, Options or Convertible
Securities or (ii) to subscribe for or purchase Common Stock, Options or
Convertible Securities, then such record date shall be deemed to be the date of
the issue or sale of the shares of Common Stock deemed to have been issued or
sold upon the declaration of such dividend or the making of such other
distribution or the date of the granting of such right of subscription or
purchase, as the case may be.

(7)           Treasury Shares. The number of shares of Common Stock outstanding
at any given time shall not include shares owned or held by or for the account
of the Company or any of its wholly-owned subsidiaries, and the disposition of
any such shares (other than the cancellation or retirement thereof) shall be
considered an issue or sale of Common Stock for the purpose of this subsection
(e).

(iii)          Notwithstanding the foregoing, no adjustment will be made under
this paragraph (e) in respect of: (i) the issuance of securities upon the
exercise or conversion of any Common Stock or Common Stock Equivalents issued by
the Company prior to the date hereof, (ii) the grant of options, warrants or
other Common Stock Equivalents under any duly authorized Company stock option,
restricted stock plan or stock purchase plan, whether now existing or hereafter
approved by the Company and its stockholders in the future, and the issuance of
Common Stock in respect thereof, (iii) the issuance of securities in connection
with a Strategic Transaction, or (iv) the issuance of securities in a
transaction described in Section 9(a) or 9(b) (“Excluded Issuances”). For
purposes of this paragraph, a “Strategic Transaction” means a transaction or
relationship in which (1) the Company issues shares of Common Stock to a Person
which the Board of Directors of the Company determined in good faith is, itself
or through its Subsidiaries, an operating company in a business synergistic with
the business of the Company (or a stockholder thereof) and (2) the Company
expects to receive benefits in addition to the investment of funds, but shall
not include (x) a transaction in which the Company is issuing securities
primarily for the purpose of raising capital or to a Person whose primary
business is investing in securities or (y) issuances to lenders.

(iv)          Upon any adjustment to the Exercise Price pursuant to Section
9(e)(i) above, the number of Warrant Shares purchasable hereunder shall be
adjusted by multiplying such number by a fraction, the numerator of which shall
be the Exercise Price in effect immediately prior to such adjustment and the
denominator of which shall be the Exercise Price in effect immediately
thereafter. Notwithstanding any other provisions in this Section 9 to the
contrary, if a reduction in the Exercise Price pursuant to Section 9(e)(i) would
require the Company to obtain stockholder approval of the transactions
contemplated by the Purchase Agreement pursuant to Nasdaq Marketplace Rule
4350(i) and such stockholder approval has not been obtained, (i) the Exercise
Price shall be reduced to the maximum extent that would not require stockholder
approval under such Rule, and (ii) the Company shall use its commercially
reasonable efforts to obtain such stockholder approval as soon as reasonably
practicable, including by calling a special meeting of stockholders to vote on
such Exercise Price adjustment.

(f)            Calculations. All calculations under this Section 9 shall be made
to the nearest cent or the nearest 1/100th of a share, as applicable. The number
of shares of Common Stock outstanding at any given time shall not include shares
owned or held by or for the account of the Company, and the sale or issuance of
any such shares shall be considered an issue or sale of Common Stock.

9


--------------------------------------------------------------------------------




(g)           Notice of Adjustments. Upon the occurrence of each adjustment
pursuant to this Section 9, the Company at its expense will, at the written
request of the Holder, promptly compute such adjustment, in good faith, in
accordance with the terms of this Warrant and prepare a certificate setting
forth such adjustment, including a statement of the adjusted Exercise Price and
adjusted number or type of Warrant Shares or other securities issuable upon
exercise of this Warrant (as applicable), describing the transactions giving
rise to such adjustments and showing in detail the facts upon which such
adjustment is based. Upon written request, the Company will promptly deliver a
copy of each such certificate to the Holder and to the Company’s transfer agent.

(h)           Notice of Corporate Events. If, while this Warrant is outstanding,
the Company (i) declares a dividend or any other distribution of cash,
securities or other property in respect of its Common Stock, including, without
limitation, any granting of rights or warrants to subscribe for or purchase any
capital stock of the Company or any Subsidiary, (ii) authorizes or approves,
enters into any agreement contemplating or solicits stockholder approval for any
Fundamental Transaction or (iii) authorizes the voluntary dissolution,
liquidation or winding up of the affairs of the Company, then, except if such
notice and the contents thereof shall be deemed to constitute material
non-public information, the Company shall deliver to the Holder a notice
describing the material terms and conditions of such transaction at least ten
(10) Trading Days prior to the applicable record or effective date on which a
Person would need to hold Common Stock in order to participate in or vote with
respect to such transaction, and the Company will take all steps reasonably
necessary in order to insure that the Holder is given the practical opportunity
to exercise this Warrant prior to such time so as to participate in or vote with
respect to such transaction; provided, however, that the failure to deliver such
notice or any defect therein shall not affect the validity of the corporate
action required to be described in such notice.

10.           Payment of Exercise Price.

(a)           The Holder shall pay the Exercise Price in immediately available
funds.

(b)           Notwithstanding anything contained herein to the contrary, if a
Registration Statement covering the Warrant Shares that are the subject of the
Exercise Notice is not available for the resale of such Warrant Shares, the
Holder may, in its sole discretion, exercise this Warrant in whole or in part
and, in lieu of making the cash payment otherwise contemplated to be made to the
Company upon such exercise in payment of the aggregate Exercise Price, elect
instead to receive upon such exercise the “Net Number” of shares of Common Stock
determined according to the following formula (a “Cashless Exercise”):

Net Number = (A x B) - (A x C)

B

For purposes of the foregoing formula:

A=                               the total number of shares with respect to
which this Warrant is then being exercised.

B=                                 the average of the Closing Sale Prices of the
shares of Common Stock (as reported by Bloomberg Financial Markets) for the five
Trading Days ending on the date immediately preceding the date of the written
notice of exercise.

10


--------------------------------------------------------------------------------


C=                                 the Exercise Price then in effect for the
applicable Warrant Shares at the time of such exercise.

For purposes of this Warrant, “Closing Sale Price” means, for any security as of
any date, the last trade price for such security on the principal securities
exchange or trading market for such security, as reported by Bloomberg Financial
Markets, or, if such exchange or trading market begins to operate on an extended
hours basis and does not designate the last trade price, then the last trade
price of such security prior to 4:00:00 p.m., New York Time, as reported by
Bloomberg Financial Markets, or if the foregoing do not apply, the last trade
price of such security in the over-the-counter market on the electronic bulletin
board for such security as reported by Bloomberg Financial Markets, or, if no
last trade price is reported for such security by Bloomberg Financial Markets,
the average of the bid prices, or the ask prices, respectively, of any market
makers for such security as reported in the “pink sheets” by Pink Sheets LLC. If
the Closing Sale Price cannot be calculated for a security on a particular date
on any of the foregoing bases, the Closing Sale Price of such security on such
date shall be the fair market value as mutually determined by the Company and
the Holder. If the Company and the Holder are unable to agree upon the fair
market value of such security, then the Company shall, within two Trading Days
submit via facsimile (a) the disputed determination of the fair market value to
an independent, reputable investment bank selected by the Company and approved
by the Holder or (b) the disputed arithmetic calculation of the Warrant Shares
to the Company’s independent, outside accountant. The Company shall cause at its
expense the investment bank or the accountant, as the case may be, to perform
the determinations or calculations and notify the Company and the Holder of the
results no later than ten Trading Days from the time it receives the disputed
determinations or calculations. Such investment bank’s or accountant’s
determination or calculation, as the case may be, shall be binding upon all
parties absent demonstrable error. All such determinations to be appropriately
adjusted for any stock dividend, stock split, stock combination or other similar
transaction during the applicable calculation period.

11.           Limitations on Exercise. (a) Notwithstanding anything to the
contrary contained herein, the number of Warrant Shares that may be acquired by
the Holder upon any exercise of this Warrant (or otherwise in respect hereof)
shall be limited to the extent necessary to ensure that, following such exercise
(or other issuance), the total number of shares of Common Stock then
beneficially owned by the Holder and its Affiliates and any other Persons whose
beneficial ownership of Common Stock would be aggregated with the Holder’s for
purposes of Section 13(d) of the Exchange Act, does not exceed 4.999% of the
total number of issued and outstanding shares of Common Stock (including for
such purpose the shares of Common Stock issuable upon such exercise). For such
purposes, beneficial ownership shall be determined in accordance with Section
13(d) of the Exchange Act and the rules and regulations promulgated thereunder.
Each delivery of an Exercise Notice by the Holder will constitute a
representation by the Holder that it has evaluated the limitation set forth in
this Section and determined that issuance of the full number of Warrant Shares
requested in such Exercise Notice is permitted under this Section. The Company’s
obligation to issue shares of Common Stock in excess of the limitation referred
to in this Section shall be suspended (and, except as provided below, shall not
terminate or expire notwithstanding any contrary provisions hereof) until such
time, if any, as such shares of Common Stock may be issued in compliance with
such limitation; provided, that, if, as of 5:00 p.m., New York City time, on the
Expiration Date, the Company has not received written notice that the shares of
Common Stock may be issued in compliance with such limitation, the Company’s
obligation to issue such shares shall terminate. This provision shall not
restrict the number of shares of Common Stock which a Holder may receive or
beneficially own in order to determine the amount of securities or other
consideration that such Holder may receive in the event of a Fundamental
Transaction as contemplated in Section 9 of this Warrant. By written

11


--------------------------------------------------------------------------------




notice to the Company, the Holder may waive the provisions of this Section but
any such waiver will not be effective until the 61st day after such notice is
delivered to the Company, nor will any such waiver effect any other Holder.

(b)           Notwithstanding anything to the contrary contained herein, the
number of Warrant Shares that may be acquired by the Holder upon any exercise of
this Warrant (or otherwise in respect hereof) shall be limited to the extent
necessary to ensure that, following such exercise (or other issuance), the total
number of shares of Common Stock then beneficially owned by such Holder and its
Affiliates and any other Persons whose beneficial ownership of Common Stock
would be aggregated with the Holder’s for purposes of Section 13(d) of the
Exchange Act, does not exceed 9.999% of the total number of issued and
outstanding shares of Common Stock (including for such purpose the shares of
Common Stock issuable upon such exercise). For such purposes, beneficial
ownership shall be determined in accordance with Section 13(d) of the Exchange
Act and the rules and regulations promulgated thereunder. Each delivery of an
Exercise Notice hereunder will constitute a representation by the Holder that it
has evaluated the limitation set forth in this Section and determined that
issuance of the full number of Warrant Shares requested in such Exercise Notice
is permitted under this Section. The Company’s obligation to issue shares of
Common Stock in excess of the limitation referred to in this Section shall be
suspended (and, except as provided below, shall not terminate or expire
notwithstanding any contrary provisions hereof) until such time, if any, as such
shares of Common Stock may be issued in compliance with such limitation;
provided, that, if, as of 5:00 p.m., New York City time, on the Expiration Date,
the Company has not received written notice that the shares of Common Stock may
be issued in compliance with such limitation, the Company’s obligation to issue
such shares shall terminate. This provision shall not restrict the number of
shares of Common Stock which a Holder may receive or beneficially own in order
to determine the amount of securities or other consideration that such Holder
may receive in the event of a Fundamental Transaction as contemplated in Section
9 of this Warrant. This restriction may not be waived.

12.           No Fractional Shares. No fractional Warrant Shares will be issued
in connection with any exercise of this Warrant. In lieu of any fractional
shares which would otherwise be issuable, subject to Section 11, the number of
shares of Warrant Shares to be issued shall be rounded up to the nearest whole
number.

13.           Notices. Any and all notices or other communications or deliveries
hereunder (including, without limitation, any Exercise Notice) shall be in
writing and shall be deemed given and effective on the earliest of (i) the date
of transmission, if such notice or communication is delivered via facsimile at
the facsimile number specified in the Purchase Agreement prior to 5:00 p.m. (New
York City time) on a Trading Day, (ii) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in the Purchase Agreement on a day that is not a
Trading Day or later than 5:00 p.m. (New York City time) on any Trading Day,
(iii) the Trading Day following the date of mailing, if sent by nationally
recognized overnight courier service specifying next Trading Day delivery, or
(iv) upon actual receipt by the party to whom such notice is required to be
given, if by hand delivery. The address and facsimile number of a party for such
notices or communications shall be as set forth in the Purchase Agreement unless
changed by such party by two Trading Days’ prior notice to the other party in
accordance with this Section 13.

14.           Warrant Agent. The Company shall serve as warrant agent under this
Warrant. Upon thirty (30) days’ notice to the Holder, the Company may appoint a
new warrant agent. Any corporation into which the Company or any new warrant
agent may be merged or any corporation

12


--------------------------------------------------------------------------------




resulting from any consolidation to which the Company or any new warrant agent
shall be a party or any corporation to which the Company or any new warrant
agent transfers substantially all of its corporate trust or shareholders
services business shall be a successor warrant agent under this Warrant without
any further act. Any such successor warrant agent shall promptly cause notice of
its succession as warrant agent to be mailed (by first class mail, postage
prepaid) to the Holder at the Holder’s last address as shown on the Warrant
Register.

15.           Miscellaneous.


(A)           THE HOLDER, SOLELY IN SUCH PERSON’S CAPACITY AS A HOLDER OF THIS
WARRANT, SHALL NOT BE ENTITLED TO VOTE OR RECEIVE DIVIDENDS OR BE DEEMED THE
HOLDER OF SHARE CAPITAL OF THE COMPANY FOR ANY PURPOSE, NOR SHALL ANYTHING
CONTAINED IN THIS WARRANT BE CONSTRUED TO CONFER UPON THE HOLDER, SOLELY IN SUCH
PERSON’S CAPACITY AS THE HOLDER OF THIS WARRANT, ANY OF THE RIGHTS OF A
STOCKHOLDER OF THE COMPANY OR ANY RIGHT TO VOTE, GIVE OR WITHHOLD CONSENT TO ANY
CORPORATE ACTION (WHETHER ANY REORGANIZATION, ISSUE OF STOCK, RECLASSIFICATION
OF STOCK, CONSOLIDATION, MERGER, AMALGAMATION, CONVEYANCE OR OTHERWISE), RECEIVE
NOTICE OF MEETINGS, RECEIVE DIVIDENDS OR SUBSCRIPTION RIGHTS, OR OTHERWISE,
PRIOR TO THE ISSUANCE TO THE HOLDER OF THE WARRANT SHARES WHICH SUCH PERSON IS
THEN ENTITLED TO RECEIVE UPON THE DUE EXERCISE OF THIS WARRANT. IN ADDITION,
NOTHING CONTAINED IN THIS WARRANT SHALL BE CONSTRUED AS IMPOSING ANY LIABILITIES
ON THE HOLDER TO PURCHASE ANY SECURITIES (UPON EXERCISE OF THIS WARRANT OR
OTHERWISE) OR AS A STOCKHOLDER OF THE COMPANY, WHETHER SUCH LIABILITIES ARE
ASSERTED BY THE COMPANY OR BY CREDITORS OF THE COMPANY. NOTWITHSTANDING THIS
SECTION 15(A), THE COMPANY SHALL PROVIDE THE HOLDER WITH COPIES OF THE SAME
NOTICES AND OTHER INFORMATION GIVEN TO THE SHAREHOLDERS OF THE COMPANY,
CONTEMPORANEOUSLY WITH THE GIVING THEREOF TO THE SHAREHOLDERS.


(B)           SUBJECT TO THE RESTRICTIONS ON TRANSFER SET FORTH ON THE FIRST
PAGE HEREOF AND IN SECTION 4.1 OF THE PURCHASE AGREEMENT, AND COMPLIANCE WITH
APPLICABLE SECURITIES LAWS, THIS WARRANT MAY BE ASSIGNED BY THE HOLDER. THIS
WARRANT MAY NOT BE ASSIGNED BY THE COMPANY EXCEPT TO A SUCCESSOR IN THE EVENT OF
A FUNDAMENTAL TRANSACTION. THIS WARRANT SHALL BE BINDING ON AND INURE TO THE
BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.
SUBJECT TO THE PRECEDING SENTENCE, NOTHING IN THIS WARRANT SHALL BE CONSTRUED TO
GIVE TO ANY PERSON OTHER THAN THE COMPANY AND THE HOLDER ANY LEGAL OR EQUITABLE
RIGHT, REMEDY OR CAUSE OF ACTION UNDER THIS WARRANT. THIS WARRANT MAY BE AMENDED
ONLY IN WRITING SIGNED BY THE COMPANY AND THE HOLDER, OR THEIR SUCCESSORS AND
ASSIGNS.


(C)           GOVERNING LAW; VENUE; WAIVER OF JURY TRIAL. ALL QUESTIONS
CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS
WARRANT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF
LAW THEREOF. EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION
OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF
MANHATTAN, FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION
HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN
(INCLUDING WITH RESPECT TO THE ENFORCEMENT OF ANY OF THE TRANSACTION DOCUMENTS),
AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR
PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF
ANY SUCH COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER. EACH PARTY
HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS
BEING SERVED IN ANY SUCH SUIT,

13


--------------------------------------------------------------------------------





ACTION OR PROCEEDING BY MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED MAIL
OR OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY) TO SUCH PARTY AT THE ADDRESS
IN EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE
SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF.
NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE
PROCESS IN ANY MANNER PERMITTED BY LAW. THE COMPANY HEREBY WAIVES ALL RIGHTS TO
A TRIAL BY JURY.

(d)           The headings herein are for convenience only, do not constitute a
part of this Warrant and shall not be deemed to limit or affect any of the
provisions hereof.

(e)           In case any one or more of the provisions of this Warrant shall be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby, and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.

(f)            Other than as provided in Section 9(h) or otherwise set forth
herein, prior to exercise of this Warrant, the Holder hereof shall not, by
reason of by being a Holder, be entitled to any rights of a stockholder with
respect to the Warrant Shares.

14


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.

MATHSTAR, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

Douglas M. Pihl

 

Title:

President and Chief Executive
Officer

 

15


--------------------------------------------------------------------------------




SCHEDULE 1

FORM OF EXERCISE NOTICE

(To be executed by the Holder to exercise the right to purchase shares of Common
Stock under the foregoing Warrant)

Ladies and Gentlemen:

(1)           The undersigned is the Holder of Warrant No.                     
(the “Warrant”) issued by MathStar, Inc., a Delaware corporation (the
“Company”). Capitalized terms used herein and not otherwise defined herein have
the respective meanings set forth in the Warrant.

(2)           The undersigned hereby exercises its right to purchase
                     Warrant Shares pursuant to the Warrant.

(3)           The Holder intends that payment of the Exercise Price shall be
made as (check one):

o            Cash Exercise

o            “Cashless Exercise” under Section 10 in accordance with the terms
of the Warrant.

(4)           If the Holder has elected a Cash Exercise, the Holder shall pay
the sum of $               to the Company in accordance with the terms of the
Warrant.

(5)           Pursuant to this Exercise Notice, the Company shall deliver to the
Holder                            Warrant Shares in accordance with the terms of
the Warrant.

(6)           By its delivery of this Exercise Notice, the undersigned
represents and warrants to the Company that in giving effect to the exercise
evidenced hereby the Holder will not beneficially own in excess of the number of
shares of Common Stock (as determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934) permitted to be owned under Section 11 of the
Warrant to which this notice relates.

Dated:                              ,           

Name of Holder:

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

(Signature must conform in all respects to name of Holder as specified on the
face of the Warrant)

16


--------------------------------------------------------------------------------




SCHEDULE 2

MATHSTAR, INC.

FORM OF ASSIGNMENT

[To be completed and signed only upon transfer of Warrant]

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                             (the “Transferee” the right represented by the
within Warrant to purchase                  shares of Common Stock of MathStar,
Inc., a Delaware corporation (the “Company”) to which the within Warrant relates
and appoints                              attorney to transfer said right on the
books of the Company with full power of substitution in the premises. In
connection therewith, the undersigned represents, warrants, covenants and agrees
to and with the Company that:

(a)                                  the offer and sale of the Warrant
contemplated hereby is being made in compliance with Section 4(1) of the United
States Securities Act of 1933, as amended (the “Securities Act”) or another
valid exemption from the registration requirements of Section 5 of the
Securities Act and in compliance with all applicable securities laws of the
states of the United States;

(b)                                 the undersigned has not offered to sell the
Warrant by any form of general solicitation or general advertising, including,
but not limited to, any advertisement, article, notice or other communication
published in any newspaper, magazine or similar media or broadcast over
television or radio, and any seminar or meeting whose attendees have been
invited by any general solicitation or general advertising;

(c)                                  the undersigned has read the Transferee’s
investment letter included herewith, and to its actual knowledge, the statements
made therein are true and correct; and

(d)                                 the undersigned understands that the Company
may condition the transfer of the Warrant contemplated hereby upon the delivery
to the Company by the undersigned or the Transferee, as the case may be, of a
written opinion of counsel (which opinion shall be in form, substance and scope
customary for opinions of counsel in comparable transactions) to the effect that
such transfer may be made without registration under the Securities Act and
under applicable securities laws of the states of the United States.

17


--------------------------------------------------------------------------------




 

Dated:             ,

 

 

 

 

 

 

(Signature must conform in all respects to name
of holder as specified on the face of the
Warrant)

 

 

 

 

 

 

 

 

Address of Transferee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

In the presence of:

 

 

 

 

 

 

 

18


--------------------------------------------------------------------------------